Citation Nr: 1615381	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, and from March 1978 to June 1989.  He served in Vietnam from November 1967 to November 1968.  He was awarded the Vietnam Campaign Medal and the Combat Infantry Badge, among other decorations for his combat service in Vietnam.  His service personnel records reflect his participation in five major campaigns in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions dated in February 2009 and March 2009.  The Veteran had initially requested to present testimony in support of his appeal during a hearing before a Veterans Law Judge, but in an April 2011 statement which bears his signature, he expressed his desire to withdraw the prior request for a hearing.  38 C.F.R. § 20.702(e).  

In a September 2013 decision, the Board reopened the claim for service connection for PTSD and remanded this issue to the agency of original jurisdiction (AOJ) for development.  The AOJ was instructed to afford the Veteran a VA examination and obtain outstanding medical records.  The Board finds that the September 2013 remand order has been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2014, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran was awarded a Combat Infantryman's Badge for service in Vietnam from June 1967 to June 1969.  

2.  The Veteran has not been shown to have met the DSM criteria for a diagnosis of PTSD. 

3.  The evidence of record makes it less likely than not that the Veteran's current acquired psychiatric disability, other than PTSD, to include mood disorder, is related to disease or injury or other event in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a psychiatric disorder diagnosed as mood disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Private treatment records identified by the Veteran are associated with the claims file.  VA treatment records and Darnall Army Medical Center treatment records are associated with the claims file.  The AOJ searched for outstanding VA treatment records, Vet Center records, and Darnall Army Medical Center treatment records in 2013 and no additional records from Darnall or Vet Center records were located.  The Veteran was notified of the search results.  See the November 2013 letter and the March 2014 supplemental statement of the case.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA provided psychiatric examinations in December 2009 and December 2008 to obtain medical evidence as to the nature and likely etiology of the claimed psychiatric disabilities.  The examinations and medical opinions are adequate because medical professionals performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to the current diagnosis of any psychiatric disorder and whether the disorders were related to active service.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Additional VA psychiatric examinations were scheduled in December 2013 and January 2014.  The Veteran failed to report to the examination without explanation.  When entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran, without good cause, failed to report to the scheduled examination.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

The Board also notes that there has been no indication by the Veteran or his representative of failure of notice of the VA examinations.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chem. Found., Inc., 272 U.S. 1, 47 S. Ct. 1, 71 L. Ed. 131 (1926).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Veteran and his representative have not actually indicated that the Veteran was not informed of the time of his examination, or if he was, offered good cause for his absence.  As such, the Veteran has not overcome the presumption of regularity and the Board finds that the AOJ complied with the remand action and this matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).


38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45  ,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to August 2014.  Hence, DSM-IV is still the governing directive.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Veteran asserts that he is entitled to service connection for PTSD.  Service records show that the Veteran was awarded a Combat Infantryman's Badge for service in Vietnam from June 1967 to June 1969.  

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD in accordance with DSM.  The Veteran was afforded VA psychiatric examinations in December 2008 and December 2009.  After a review of the claims folder and examination of the Veteran, the VA examiners concluded that the Veteran did not meet the DSM-IV criteria for PTSD.

The December 2008 VA examination report indicates that the examination was performed by a clinical psychologist.  The VA psychologist indicated that the Veteran was often vague and evasive during the examination and interview.   It was noted that he appeared to be overly careful and sometimes lost for words, he provided nonspecific responses to questions, and he sometimes changed a response to a simple question after his initial response was recorded.  Other times he would try to direct the answer to another topic.  He did not appear to be having difficulty providing responses due to a psychological problems.  The VA psychologist indicated that the Veteran's last examination for PTSD was in October 2002 and the examination report indicated that the Veteran denied having any psychological problems.  When asked about this, the Veteran stated that he did not know how to answer that. 

The Veteran stated he has a Combat Infantryman's Badge.  The Veteran was not able to provide any specific incident or series of incidents that he felt were related to his psychological problems today.  He stated that he does not know exactly what PTSD symptoms are and stated that his problems are the result of being poor as a child, his experiences in the infantry in Vietnam, and his second wife leaving him in 1988.  He reported that being in the infantry and living in the mud and water, seeing bodies, and seeing people shot were cumulatively traumatic.  He did not provide a specific incident that occurred in Vietnam that he found traumatic by itself.  He stated that the onset of his PTSD was when his wife left him in 1988. 

The VA psychologist noted that the Veteran stated that he could not identify a primary stressor other than being poor while growing up and his second wife leaving him.  He stated that Vietnam was stressful but he was unable to provide a specific stressful event.  He did not endorse fear, horror, or any other emotions.  When asked how Vietnam changed him, the Veteran stated that it changed the way he dealt with things but he was unable to provide any other details.  The Veteran was asked what his psychological symptoms were that he was asking for compensation for and he stated he was unsure.  The Veteran endorsed the following symptoms: reexperiencing thoughts of Vietnam 2-3 times a week, distressing dreams 4-5 nights a week, avoidance, whiskey, taking chances, arousal, and 4-6 hours of sleep per night.  He reported that his memory was good but sometimes not as good but he did not provide any examples,  He reported that he was easily startled and he had irritability, especially when he is interrupted. 

The VA psychologist indicated that the Veteran appeared to be evasive and unsure of how he wanted to answer the questions posed by the evaluation.  The Veteran took unnecessary time to answer simple questions and many times changed his answers.  He did not endorse a specific combat stressor or stressors.  The VA psychologist stated that as a member of the infantry in Vietnam, intuitively it seems likely that the Veteran would be able to name traumatic stressors that affected him if he was traumatized by specific events.  He did not report fear, helplessness, or horror.  The Veteran stated that being poor as a child and his second wife leaving him in 1988 were traumatic to him.  The VA clinical psychologist concluded that the Veteran's stressors do not meet the DSM-IV criterion A and the Veteran's pattern of symptoms was not of sufficient number or severity to support a diagnosis of PTSD.  The VA clinical psychologist stated that the Veteran appeared to have several subclinical symptoms of PTSD and he appeared to be experiencing moderate depressive symptoms, he reported moderate memory and concentration problems, he endorsed difficulty sleeping.  The VA clinical psychologist stated that it was likely that the Veteran had a generally depressed mood and the short periods of depression and anxiety he reported are likely an increase in long-term symptoms.  The VA clinical psychologist stated that the Veteran had lupus and it was as likely as not that this had a negative impact on his mood.  The Veteran also reported abusing alcohol and the VA psychologist noted that while a diagnosis of dysthymia was likely, it was not possible to rule out a diagnosis of Substance-Induced Mood Disorder while the Veteran is still consuming alcohol daily.  

The VA psychologist diagnosed mood disorder, not otherwise specified, and alcohol abuse.  The VA psychologist concluded that due to the reported stressors and the reported time of onset, it was more likely than not that the Veteran's diagnosed psychological problems are not related to his military service or his combat tour in Vietnam.  

The Veteran was afforded another VA psychiatric examination in December 2009.  The VA psychologist reviewed the claims file, including the December 2008 VA examination report.  The VA psychologist indicated that the mental status examination was aimed at screening for DSM-IV mental disorders.  After assessment and mental stats examination, the VA psychologist concluded that the Veteran did not appear to meet DSM-IV criteria for a PTSD diagnosis.  The VA psychologist concluded that the Veteran did not appear to have sufficient symptoms to merit a PTSD diagnosis.  The VA psychologist noted that the data obtained during this interview was suggestive of subclinical symptoms of PTSD.  It was noted that the Veteran has been in combat in Vietnam, but there was not enough data to support a diagnosis of PTSD.  The Veteran was given a diagnosis of mood disorder NOS (by history) and alcohol abuse.  The VA psychologist noted that the Veteran was seen in December 2008 for a VA examination and the 2008 VA examiner indicated his psychological symptoms began in 1988 when his second ex-wife left him.  The VA psychologist stated that consistent with this report during the current VA evaluation, the Veteran also stated that he began feeling down in 1987 when his second ex-wife left him and when they divorced in 1989, he felt depressed.  The VA psychologist indicated that currently, the Veteran reported feeling down once a week when he thinks about his life and his marriage and divorce.  The Veteran also reported having problems sleeping and he slept 4 to 6 hours per night in two hour intervals.  The Veteran indicated that he has nightmares twice a month but does not remember what they are about.  It was noted that the Veteran also had a diagnosis of sleep apnea and restless legs.  

The VA psychologist noted that the Veteran's service treatment records dated May 5, 1987 indicate that he reported difficulty in going to sleep when stressed.  The VA psychologist indicated that he was asked to provide a medical opinion as to whether Veteran's symptoms of trouble sleeping and stress during the service were early manifestations of a current mental condition.  The VA psychologist noted that the Veteran was in service from June 1967 to June 1969 and from March 1978 to June 1989.  As noted, the Veteran did report that he began feeling down when his second ex-wife left him in 1987; he reported that he currently feels down once a week when he thinks about his life, marriage, and divorce; and he reported current problems sleeping and nightmares but he did not remember what the nightmares were about.  The VA psychologist noted that the Veteran indicated during this examination that he has had problems sleeping for at least the past 20 years.  The VA psychologist concluded that the Veteran's reported symptoms of depression were more likely related to stress resulting from his alcohol use, daily life stressors, and difficulty coping with his second divorce.  The VA psychologist noted that the Veteran's sleep apnea, restless legs, and alcohol abuse also cause sleep difficulties thereby confounding whether his sleep problems reported in 1987 are due to his psychological problems, and the VA psychologist indicated that he could not resolve this issue without resort to mere speculation. 

There is no evidence of a diagnosis of a psychiatric disorder in active service.  In service examinations in June 1967 (enlistment exam), May 1969, June 1971, October 1974, May 1976, June 1978, January 1985, May 1987, and March 1989 (separation examination) show that psychiatric examinations were normal.  As noted, the May 1987 report of medical history indicates that the Veteran reported frequent trouble sleeping.  However, as noted above, the VA examiner in December 2009 reviewed this report and medical evidence and was unable to relate any current psychiatric disorder to these symptoms in service.  The October 2002 VA examination report indicates that there was no Axis I diagnosis.  It was noted that the Veteran reported that he was not claiming a mental disorder including PTSD  and his only reported concern was saying this and stopping the interview so it would not interfere with claiming difficulty with his hearing and other physical problems.  

A December 2008 VA treatment record shows a diagnosis of depression and anxiety.  A December 2008 VA psychology consult shows a diagnosis of chronic adjustment disorder with mixed anxiety and depression.  There is no competent and credible evidence that relates these diagnoses to active service.  

As noted above, additional VA psychiatric examinations were scheduled in December 2013 and January 2014 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran's current psychiatric diagnoses were related to active service.  The Veteran failed to report to the examination without explanation.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance or obtain additional medical evidence.  

The Board finds that the weight of the competent and credible evidence establishes that there is no diagnosis of PTSD in accordance with DSM and there is no medical nexus between the diagnoses of mood disorder and adjustment disorder and active service.  The weight of the competent and credible evidence establishes that the diagnosis of mood disorder is related to alcohol abuse, post service stressor events, and nonservice-connected disabilities including lupus and restless leg.  

The Veteran's own implied assertions that he has PTSD or other psychiatric disorder due to events in active service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with the DSM, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds that the Veteran's lay statements are not competent evidence of a current diagnosis of PTSD or of a medical nexus between the current psychiatric disorder and service since the evidence does not show that the veteran had any medical or psychiatric training or expertise.   

Accordingly, on this record, service connection for PTSD and other psychiatric disorder to include mood disorder is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is denied.



ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


